UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2010 Pollex, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-49933 (Commission File Number) 95-4886472 (IRS Employer Identification No.) 3000 Scott Boulevard, Suite 206, Santa Clara, CA 95054 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (408) 970-8050 Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On August 11, 2010, Pollex, Inc. (the “Company”), along with its wholly owned subsidiary, Joyon Entertainment, Inc. (“JEI”) entered into a stock purchase agreement (the “Agreement”) with Joytoto Co., Ltd. (“Joytoto Korea”), effective as of June 30, 2010.JEI owns 100% of the issued and outstanding common stock of Joytoto America, Inc. (“JAI”).Pursuant to the terms of the Agreement, the Company and JEI sold 100% of the issued and outstanding common stock of JAI to Joytoto Korea in consideration for the return and cancellation of 166,667 shares of the Company’s common stock held by Joytoto Korea. Item 2.01 Completion of Acquisition or Disposition of Assets As described in Item 1.01 above, which information that is required to be disclosed under this Item 2.01 is hereby incorporated by reference into this Item, on August 11, 2010 and effective June 30, 2010, the Company’s wholly owned subsidiary, JEI disposed of all of its assets as a result of the sale of 100% of the issued and outstanding common stock of its wholly-owned subsidiary, JAI, to Joytoto Korea in consideration for the return and cancellation of 166,667 shares of the Company’s common stock held by Joytoto Korea back to the Company. Item 9.01. Financial Statements and Exhibits (c) Exhibits. 10.1 Stock Purchase Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLLEX, INC. Date: August 16, 2010 By: /s/Seong Yong Cho Seong Yong Cho, Chief Executive Officer 3
